IN THE COURT OF APPEALS OF IOWA

                                   No. 20-0390
                               Filed April 13, 2022


BRETT MICHAEL JONES,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Karen Romano, Judge.



      Brett Jones appeals the denial of his application for postconviction relief.

AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Bradley M. Bender,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and William A. Hill, Assistant Attorney

General, for appellee State.



      Considered by Bower, C.J., and Vaitheswaran and Schumacher, JJ.
                                         2


SCHUMACHER, Judge.

       Brett Jones appeals the denial of his application for postconviction relief

(PCR). He contends a recent United States Supreme Court decision, United

States v. Haymond, 139 S. Ct. 2369, 2382 (2019), renders a revocation of special

sentence unconstitutional. Because of the significant differences between the

federal statute in Haymond and the state statute at play in this case, we find

Haymond inapplicable. Accordingly, we affirm.

I.     Background Facts & Proceedings

       Jones was charged by trial information on August 11, 2009, with sexual

abuse. On December 14, he pled guilty to lascivious acts with a child, a class “C”

felony, in violation of Iowa Code section 709.8 (2009). The court sentenced Jones

to an indeterminate sentence of ten years, suspended the sentence, and placed

Jones on probation for five years. Additionally, pursuant to Iowa Code section

903B.1, the court sentenced Jones to a special sentence, committing him to the

supervision of the Iowa Department of Corrections for the rest of his life.

       Jones violated his probation, which was revoked on November 4, 2010. He

discharged his prison sentence on March 2, 2014, and began to serve his special

sentence. Jones subsequently violated the terms of his special sentence. As a

result, his special sentence was revoked on October 16, 2018, and the court

sentenced Jones to a five-year term of incarceration pursuant to section 903B.1.

       Jones filed a PCR application on March 28, 2019, challenging the

constitutionality of his sentence, claiming his sentence exceeded the maximum

authorized by law, and alleging he had already discharged his sentence. Jones

filed a pro se motion for summary judgment, which was denied.
                                          3


       A hearing on Jones’s application commenced on January 21, 2020. Jones

asserted a recent Supreme Court decision, Haymond, 139 S. Ct. at 2382, applied

to Jones’s sentence. After hearing argument from both parties and considering

post-hearing briefs on the issue, the district court determined Haymond was not

applicable and denied Jones’s application for relief. Jones appeals.

II.    Standard of Review

       “Generally, an appeal from a denial of an application for postconviction relief

is reviewed for correction of errors at law.” Nguyen v. State, 878 N.W.2d 744, 750

(Iowa 2016) (citation omitted). However, when the basis for the PCR application

implicates a constitutional violation, our review is de novo. Linn v. State, 929

N.W.2d 717, 729 (Iowa 2019).

III.   Discussion

       Jones claims the district court erred in denying his PCR application because

Haymond prohibits the revocation of his special sentence and accompanying

imprisonment in the absence of a separate jury trial. We disagree. The statute in

Haymond is distinct from the applicable Iowa statute at issue.

       Haymond dealt with the alleged unconstitutionality of 18 U.S.C. section

3583(k). 139 S. Ct. at 2374. That section imposed a prison term of between five

years and life when a defendant on supervised release violated any of the

enumerated offenses, which were separately codified as federal crimes. Id. Unlike

traditional criminal offenses, the judge was required to find the defendant

committed such offense by the preponderance of the evidence. See id. Haymond

argued his sentence violated the Fifth and Sixth Amendments of the United States

Constitution. Id. at 2373.
                                          4


       A four-justice plurality held that the statute requiring imprisonment was

unconstitutional. Id. at 2382. The court examined two cases, Apprendi v. New

Jersey, 530 U.S. 466, 483-84 (2000), and Alleyne v. United States, 570 U.S. 99,

117 (2013), which prohibited a court from increasing the maximum and minimum

sentence, respectively, based on judge-made findings of new fact by a

preponderance of the evidence. Haymond, 139 S. Ct. at 2377-78. The plurality’s

conclusion was succinctly explained:

              By now, the lesson for our case is clear. Based on the facts
       reflected in the jury’s verdict, Mr. Haymond faced a lawful prison term
       of between zero and 10 years under § 2252(b)(2). But then a
       judge—acting without a jury and based only on a preponderance of
       the evidence—found that Mr. Haymond had engaged in additional
       conduct in violation of the terms of his supervised release. Under
       § 3583(k), that judicial factfinding triggered a new punishment in the
       form of a prison term of at least five years and up to life. So just like
       the facts the judge found at the defendant’s sentencing hearing in
       Alleyne, the facts the judge found here increased “the legally
       prescribed range of allowable sentences” in violation of the Fifth and
       Sixth Amendments.

Id. at 2378.

       The plurality noted that it was not invalidating supervised release sentences

as a whole. Id. Instead, it only found that a particular kind of supervised release

revocation was unconstitutional:

               Today, we merely acknowledge that an accused’s final
       sentence includes any supervised release sentence he may receive.
       Nor in saying that do we say anything new: This Court has already
       recognized that supervised release punishments arise from and are
       “treat[ed] . . . as part of the penalty for the initial offense.” Johnson
       v. United States, 529 U.S. 694, 700 (2000). The defendant receives
       a term of supervised release thanks to his initial offense, and whether
       that release is later revoked or sustained, it constitutes a part of the
       final sentence for his crime. As at the initial sentencing hearing, that
       does not mean a jury must find every fact in a revocation hearing that
       may affect the judge’s exercise of discretion within the range of
       punishments authorized by the jury’s verdict. But it does mean that
                                         5

       a jury must find any facts that trigger a new mandatory minimum
       prison term.

Id. at 2379-80 (alterations in original). Thus, the principle issue with section

3583(k) was that it increased the minimum and maximum sentence the defendant

faced without a finding by a jury beyond a reasonable doubt. Id. at 2380. However,

when the revocation does not increase the possible punishment for the defendant,

a finding by a judge of the preponderance of the evidence is sufficient.

       Justice Breyer joined the plurality’s decision, but on more narrow grounds.1

He found three aspects of the statute made it different from traditional revocation,

which is constitutional, and more like punishment for a new offense:

       First, § 3583(k) applies only when a defendant commits a discrete
       set of federal criminal offenses specified in the statute. Second,
       § 3583(k) takes away the judge’s discretion to decide whether
       violation of a condition of supervised release should result in
       imprisonment and for how long. Third, § 3583(k) limits the judge’s
       discretion in a particular manner: by imposing a mandatory minimum
       term of imprisonment of “not less than 5 years” upon a judge’s finding
       that a defendant has “commit[ted] any” listed “criminal offense.”

Id. at 2386 (emphasis omitted).

       We determine the Haymond decision is inapplicable to the present case

because the state statute at issue, Iowa Code section 903B.1, is different in several

important respects. For instance, Jones did not receive a new sentence that

increased either the possible minimum or maximum prison term allowed for his

initial conviction. Instead, section 903B.1 includes no statutory minimum; the

statute instructs the court to impose a sentence that “shall not be for a period

greater than two years upon any first revocation, and five years upon any second


1As the narrowest grounds, Justice Breyer’s opinion is controlling. See Haymond,
139 S. Ct. at 2386 (Alito, J., dissenting).
                                           6


or subsequent revocation.”2       Moreover, Jones’s maximum sentence did not

increase because he was originally sentenced to a special sentence for a term of

life. Thus, Jones is not facing prison time that was not already imposed at the time

of his initial conviction.

       Turning to the factors Justice Breyer identified in his concurrence, it is clear

section 903B.1 is akin to traditional, and therefore constitutional, probation

revocation rather than the unconstitutional revocation in Haymond. First, section

903B.1 does not contain an enumerated list of discrete offenses that trigger

revocation. Instead, Jones was expected to abide by normal probation and parole

requirements. See Iowa Code § 903B.1 (“[T]he person shall begin the sentence

under supervision as if on parole or work release . . . and the terms and conditions

of the special sentence, including violations, shall be subject to the same set of

procedures” as parole and probation).          Second, the sentencing judge retains

discretion on how long the defendant must return to prison—the statute only sets

the maximum sentence allowed. Third, as noted above, there is no mandatory

minimum sentence.

       Thus, section 903B.1 imposes “sanctions for the defendant’s ‘breach of

trust’ . . . not ‘for the particular conduct triggering the revocation as if that conduct

were being sentenced as new . . . criminal conduct.’” Haymond, 139 S. Ct. at 2386

(Breyer, J., concurring) (citation omitted). The punishment for violation of parole

for Jones was determined at the time of his initial sentencing hearing. Jones did



2 By comparison, Haymond was initially sentenced under a statute allowing for
between zero and ten years in prison, while his revocation permitted a term of
imprisonment of between five years and life. Haymond, 139 S. Ct. at 2373.
                                        7


not suffer from an increase in punishment at his parole revocation hearing. We

affirm the dismissal of Jones’s PCR application.

      AFFIRMED.